DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawase et al. (Kawase) (Patent/Publication Number US 2011/0305601). 
	Regarding claims 1, 4, and 9-10, Kawase discloses a system (10) and method for measuring a heat generation distribution in a honeycomb structure (24, 65), the honeycomb structure comprising: a pillar shaped honeycomb structure portion comprising: an outer peripheral wall (61); and porous partition walls disposed on an inner side of the outer peripheral wall, the porous partition walls defining a plurality of cells (63), each cell penetrating from one end face to other end face to form a flow path (e.g. See Paragraphs [0048-0050]); and a pair of electrode layers (62, Then, at timing t13, the second heater energization process is started. Specifically, at timing t13, all switches 73a to 73c are turned ON again (the switch 73b that is already turned ON remains turned ON). The heater currents Ia and Ic again increase at once to about Ia=5 A and Ic=4 A. The heater current Ib at this point increases to about 4 A. Then, at timing t14, the minimum current value Imin is set to 4 A based on the heater current Ib of the current path Xb of which energization has already started.) (e.g. See Paragraphs [0061-0062]); and a heat generation distribution estimation unit (fa, fb, fc) for estimating a heat generation distribution in the honeycomb structure based on both the positions at which each of the resistance values Rn is measured, and the heat value calculated from each of the resistance values Rn, in the honeycomb structure (e.g. See Paragraphs [0070-0080]), and evaluating the heat generation distribution in the honeycomb structure and selecting a passed product (e.g. See Figures 2-3; Paragraphs [0060-0065]), and providing a pair of In FIG. 7, at timing t11 at which heating of the honeycomb body 61 is started, the initial heater energization process is started. Specifically, at timing t11, all energization permission flags fa, fb, and fc are reset and all switches 73a to 73c of the current paths Xa to Xc are turned ON. Then, each heater current Ia to Ic changes and increases at once to roughly Ia=5 A, Ib=3 A, and Ic=4 A.) (e.g. See Paragraphs [0070-0080]). 
	Regarding claim 2, Kawase further discloses wherein the two different points at which each of the resistance values Rn is measured are selected at least from two points each spaced in a circumferential direction of the outer peripheral wall of the pillar shaped honeycomb structure (e.g. See Paragraphs [0052-0054]).
	Regarding claim 3, Kawase further discloses wherein the two different points at which each of the resistance values Rn is measured are selected at least from two points each spaced in an extending direction of the cells of the pillar shaped honeycomb structure (e.g. See Paragraphs [0052-0054]).
	Regarding claim 5, Kawase further discloses wherein the heat generation distribution estimation unit also serves as the heat value calculation unit (50, 72, 75) (e.g. See Paragraphs [0058, 0060-0065]). 
	Regarding claims 6 and 11, Kawase further discloses wherein the resistance measurement unit further comprises at least one honeycomb structure rotating portion for rotating the honeycomb structure around a central axis of the honeycomb structure (e.g. See Figures 2-3; Paragraphs [0058-0059, 0060-0065]).
	Regarding claim 7, Kawase further discloses wherein the two different points at which each of the resistance values Rn is measured are selected at least from two points each spaced in a 
	Regarding claim 8, Kawase further discloses wherein the two different points at which each of the resistance values Rn  is measured are selected at least from two points each spaced in an extending direction of the cells of the pillar shaped honeycomb structure (e.g. See Figures 2-3; Paragraphs [0058-0059, 0060-0065]).

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents:
	Hashimoto et al. (Pat. No. 2014/0037511), Ishihara et al. (Pat. No. 2012/0076698), Hirai et al. (Pat. No. 2011/0268613), Hashimoto et al. (Pub. No. 2015/0218995), and Yoshioka et al. (Pat. No. 9347353), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.


Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        January 14, 2022